 



Exhibit 10.1
AMENDMENT NO. 2
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS AMENDMENT NO. 2 to Second Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into this 15th day of December, 2006, by
and between Silicon Valley Bank (“Bank”) and Harmonic, Inc. a Delaware
corporation (“Borrower”) whose address is 549 Baltic Way, Sunnyvale, California
94089.
Recitals
     A. Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of December 17, 2004 (as amended
by that certain First Amendment dated December 16, 2005, and as the same may
from time to time be further amended, modified, supplemented or restated, the
“Loan Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to extend the
maturity date, and make certain other revisions to the Loan Agreement as more
fully set forth herein.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
     2. Amendments to Loan Agreement.
          2.1 Section 2.2 (Equipment Advances) is amended and restated in its
entirety and replaced with the following:
          (a) Through March 15, 2007 (the “Equipment Availability End Date”),
Bank will make advances (each, an “Equipment Advance” and, collectively,
“Equipment Advances”) not exceeding the Committed Equipment Line. The Equipment
Advances may only be used to purchase or refinance Equipment within 90 days of
the invoice date, or, in the case of the initial advance, purchased on or after
September 1, 2004.

 



--------------------------------------------------------------------------------



 



          2.2 Section 13 (Definitions). The following term and its definition
set forth in Section 13.1 is amended in its entirety and replaced with the
following:
     “Maturity Date” is March 15, 2007.
     3. Limitation of Amendments.
          3.1 The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower delivered to Bank on the
December 17, 2004 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan

2



--------------------------------------------------------------------------------



 



Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;
          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of a loan fee in respect of the Committed Revolving Line
in the amount of $5,000, and in respect of the Committed Equipment Line in the
amount of $835.80.
[Signature page follows.]

3



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                      BANK       BORROWER
 
                    Silicon Valley Bank       Harmonic, Inc.
 
                   
By:
  /s/ Nick Tsiagkas       By:   /s/ Robin N. Dickson    
 
                   
Name:
  Nick Tsiagkas       Name:   Robin N. Dickson      
Title:
  Relationship Manager       Title:   C.F.O.    

4